SUPPLEMENT DATED DECEMBER 31, 2009 TO PROSPECTUSES DATED AUGUST 17, 2009 FOR SUN LIFE FINANCIAL MASTERS ACCESS, SUN LIFE FINANCIAL MASTERS EXTRA, SUN LIFE FINANCIAL MASTERS CHOICE, AND SUN LIFE FINANCIAL MASTERS FLEX ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement describes changes to certain Contracts available under the above-captioned Prospectuses. Effective February 8, 2010, changes will be made to the living benefits and the investment options available under the Contracts. As described in more detail below, certain of those changes will be available only on Contracts purchased on or after the “Date of Availability.” For purposes of this supplement, the “Date of Availability” is the later of February 8, 2010, or the date on which the changes described below are first available for sale through your sales representative and in your state. All capitalized terms used in this Supplement have the same meaning as defined in the Prospectuses. OPTIONAL LIVING BENEFIT: INCOME ON DEMAND III ESCALATOR The Income ON Demand III Escalator (“IOD III Escalator”) living benefit will not be available on Contracts purchased on or after February 8, 2010. OPTIONAL LIVING BENEFIT: SUN INCOME RISER For Contracts purchased on or after the Date of Availability, the following changes will apply to the Sun Income Riser (“SIR”) living benefit. l The percentage amount used to increase the Withdrawal Benefit Base during the SIR Bonus Period, as described under “How SIR Works,” will be increased from 6% to 7%. l The step-up of the Withdrawal Benefit Base and the SIR Bonus Base, as described under “Step-Up under SIR,” will be calculated using the 7% bonus, discussed above, to determine whether the current Withdrawal Benefit Base plus the bonus exceeds the Account Value. The above changes may not be available in all states on February 8, 2010. In those states, SIR with a 6% bonus will continue to be available until SIR with a 7% bonus is approved. Contracts purchased after December 31, 2009 with SIR may be eligible, commencing on the Date of Availability, to convert from the 6% to the 7% bonus, as discussed more fully below under “CONVERSION FROM 6% TO 7% SIR BONUS.” The above changes are illustrated by replacing the four examples included under “OPTIONAL LIVING BENEFIT: SUN INCOME RISER as shown below. 1.
